 



EXHIBIT 10.1

DEFAULT WAIVER AND SEVENTH AMENDMENT TO
LOAN AND SECURITY AGREEMENT

This DEFAULT WAIVER AND SEVENTH AMENDMENT to Loan and Security Agreement (this
“Amendment”) is entered into this 30th day of August, 2007, by and between
Silicon Valley Bank (“Bank”) and Smart Move, Inc., a Delaware corporation
(“Borrower”) whose address is 5990 Greenwood Plaza Boulevard, Building 2,
Suite 390, Greenwood Village, Colorado 80111.

RECITALS

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of April 26, 2005, as amended by that certain Loan Modification
Agreement by and between Bank and Borrower dated as of June 21, 2005, that
certain Second Amendment to Loan and Security Agreement by and between Bank and
Borrower dated as of August 29, 2005, that certain Default Waiver and Third
Amendment to Loan and Security Agreement by and between Bank and Borrower dated
as of December 21, 2005, that certain Fourth Amendment to Loan and Security
Agreement by and between Bank and Borrower dated as of May 12, 2006, that
certain Default Waiver and Fifth Amendment to Loan and Security Agreement by and
between Bank and Borrower dated as of October 5, 2006 and that certain
Assumption, Default Waiver and Sixth Amendment of Loan and Security Agreement by
and between Bank and Borrower dated as of March 22, 2007 (as the same may from
time to time be further amended, modified, supplemented or restated, the “Loan
Agreement”). Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.

B. Borrower is currently in default of the Loan Agreement for failing to comply
with the Remaining Months Liquidity covenant set forth in Section 6.7 of the
Loan Agreement for the month ended July 31, 2007 (the “Existing Default”).

C. Borrower has requested that Bank waive its rights and remedies against
Borrower, limited specifically to the Existing Default. Although Bank is under
no obligation to do so, Bank is willing to not exercise its rights and remedies
against Borrower related to the specific Existing Default on the terms and
conditions set forth in this Amendment, so long as Borrower complies with the
terms, covenants and conditions set forth in this Amendment.

D. Borrower has further requested that Bank amend the Loan Agreement to
(1) amend the Financial Covenant requirements stated in Section 6.7 of the Loan
Agreement, (2) revise the interest rate accrued on the Obligations, and (3) make
certain other revisions to the Loan Agreement as more fully set forth herein.
Bank has agreed to so amend certain provisions of the Loan Agreement, but only
to the extent, in accordance with the terms, subject to the conditions and in
reliance upon the representations and warranties set forth below.

 



3



--------------------------------------------------------------------------------



 



AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Waiver of Covenant Default.

Bank hereby waives Borrower’s Existing Default under the Loan Agreement. Bank’s
waiver of Borrower’s compliance of this covenant shall apply only to the
foregoing period. Accordingly, hereinafter, Borrower shall be in compliance with
this covenant.

Bank’s agreement to waive the above-described default (1) in no way shall be
deemed an agreement by the Bank to waive Borrower’s compliance with the
above-described covenant as of all other dates and (2) shall not limit or impair
the Bank’s right to demand strict performance of this covenant as of all other
dates and (3) shall not limit or impair the Bank’s right to demand strict
performance of all other covenants as of any date.

3. Amendments to Loan Agreement.

3.1 Section 2.1.2 (Second Equipment Advances) and Section 2.3.1 (As to Equipment
Advances). Sections 2.1.2(b) and 2.3.1(a) are amended in part to revise the
current interest rate accrued on each Equipment Advance and Second Equipment
Advance to a per annum rate of 9.25%, effective as of the date of this
Amendment.

3.2 Section 6.7 (Financial Covenants). Effective as of August 1, 2007,
Section 6.7 is amended in its entirety and replaced with the following:

6.7 Financial Covenants.

Borrower will maintain as of the last day of each month:

Minimum Liquidity Ratio. A ratio of cash plus Accounts net of reserves, to
outstanding Obligations of at least 2.50 to 1.00.

3.3 Section 6.10 (Equity Investment/Cash Balances). Section 6.10 is hereby
deleted and replaced with the term, “Intentionally Left Blank.

4. Limitation of Amendments.

4.1 The amendments set forth in Section 3, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.



4



--------------------------------------------------------------------------------



 



4.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

5. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

5.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default other than the
Existing Defaults has occurred and is continuing;

5.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

5.3 The organizational documents of Borrower delivered to Bank on March 22, 2007
remain true, accurate and complete and have not been amended, supplemented or
restated and are and continue to be in full force and effect;

5.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized by all necessary action on the part of
Borrower;

5.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

5.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

5.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.



5



--------------------------------------------------------------------------------



 



6. Prior Agreement. Except as expressly provided for in this Amendment, the Loan
Documents are hereby ratified and reaffirmed and shall remain in full force and
effect. This Amendment is not a novation and the terms and conditions of this
Amendment shall be in addition to and supplemental to all terms and conditions
set forth in the Loan Documents. In the event of any conflict or inconsistency
between this Amendment and the terms of such documents, the terms of this
Amendment shall be controlling, but such document shall not otherwise be
affected or the rights therein impaired.

7. Release by Borrower.

7.1 FOR GOOD AND VALUABLE CONSIDERATION, Borrower hereby forever relieves,
releases, and discharges Bank and its present or former employees, officers,
directors, agents, representatives, attorneys, and each of them, from any and
all claims, debts, liabilities, demands, obligations, promises, acts,
agreements, costs and expenses, actions and causes of action, of every type,
kind, nature, description or character whatsoever, whether known or unknown,
suspected or unsuspected, absolute or contingent, arising out of or in any
manner whatsoever connected with or related to facts, circumstances, issues,
controversies or claims existing or arising from the beginning of time through
and including the date of execution of this Amendment (collectively “Released
Claims”). Without limiting the foregoing, the Released Claims shall include any
and all liabilities or claims arising out of or in any manner whatsoever
connected with or related to the Loan Documents, the Recitals hereto, any
instruments, agreements or documents executed in connection with any of the
foregoing or the origination, negotiation, administration, servicing and/or
enforcement of any of the foregoing.

7.2 Intentionally Omitted

7.3 By entering into this release, Borrower recognizes that no facts or
representations are ever absolutely certain and it may hereafter discover facts
in addition to or different from those which it presently knows or believes to
be true, but that it is the intention of Borrower hereby to fully, finally and
forever settle and release all matters, disputes and differences, known or
unknown, suspected or unsuspected; accordingly, if Borrower should subsequently
discover that any fact that it relied upon in entering into this release was
untrue, or that any understanding of the facts was incorrect, Borrower shall not
be entitled to set aside this release by reason thereof, regardless of any claim
of mistake of fact or law or any other circumstances whatsoever. Borrower
acknowledges that it is not relying upon and has not relied upon any
representation or statement made by Bank with respect to the facts underlying
this release or with regard to any of such party’s rights or asserted rights.

7.4 This release may be pleaded as a full and complete defense and/or as a
cross- complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release.
Borrower acknowledges that the release contained herein constitutes a material
inducement to Bank to enter into this Amendment, and that Bank would not have
done so but for Bank’s expectation that such release is valid and enforceable in
all events.

7.5 Borrower hereby represents and warrants to Bank, and Bank is relying
thereon, as follows:



6



--------------------------------------------------------------------------------



 



(a) Except as expressly stated in this Amendment, neither Bank nor any agent,
employee or representative of Bank has made any statement or representation to
Borrower regarding any fact relied upon by Borrower in entering into this
Amendment.

(b) Borrower has made such investigation of the facts pertaining to this
Amendment and all of the matters appertaining thereto, as it deems necessary.

(c) The terms of this Amendment are contractual and not a mere recital.

(d) This Amendment has been carefully read by Borrower, the contents hereof are
known and understood by Borrower, and this Amendment is signed freely, and
without duress, by Borrower.

(e) Borrower represents and warrants that it is the sole and lawful owner of all
right, title and interest in and to every claim and every other matter which it
releases herein, and that it has not heretofore assigned or transferred, or
purported to assign or transfer, to any person, firm or entity any claims or
other matters herein released. Borrower shall indemnify Bank, defend and hold it
harmless from and against all claims based upon or arising in connection with
prior assignments or purported assignments or transfers of any claims or matters
released herein.

8. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

9. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

10. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, and
(b) Borrower’s payment of an amendment fee in an amount equal to $5,000.

11. Governing Law. This Amendment and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
State of Colorado.  

[Signature page follows.]



7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

      BANK   BORROWER      
Silicon Valley Bank
  Smart Move, Inc.      
By: /s/ Brent L. Coesens
  By: /s/ Edward Johnson      
Name: Brent L. Coesens
  Name: Edward Johnson      
Title: Relationship Manager
  Title: Chief Financial Officer      



8